DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bryngelsson et al. (2019/0366874).
Claim 1: Bryngelsson teaches a method of optimizing usage of a plurality of battery cells arranged in battery modules (Par.19, Cells in the battery.) comprising: deriving an operation profile for the battery modules (202) for a specified operation scenario and specified optimization parameters (Par.51), operating the battery modules (202) according to the derived operation profile (Par.51), and monitoring the operation .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bryngelsson et al. (2019/0366874) as applied to claim 1 above, and further in view of Yamasaki et al. (2018/0241097).
Claims 2-3: Bryngelsson teaches the limitations of claim 1 as disclosed above. Bryngelsson does not explicitly teach monitoring battery module parameters, estimating expected module cycling lifetimes, and balancing module SOH as a specified optimization parameter, by adjusting any of charging currents, charging rates and/or charging times as components of the operation profile to balance resulting cycling lifetimes of all the modules; increasing the cycling lifetime of at least one deteriorated 
Yamasaki teaches monitoring battery module (10, 20, 30 and 40) parameters, estimating expected module cycling lifetimes, and balancing module SOH as a specified optimization parameter, by adjusting any of charging currents, charging rates and/or charging times as components of the operation profile to balance resulting cycling lifetimes of all the modules (10, 20, 30 and 40) (Par.54-58); increasing the cycling lifetime of at least one deteriorated module by reducing the cycling lifetime of at least one other operable module, to balance the cycling lifetimes over all modules (10, 20, 30 and 40) (Par.58).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yamasaki in the system of Bryngelsson to have had equalized the SOH of the plurality of modules and enabled the modules to be replaced at similar timings (Par.58).
Claim 9: Bryngelsson teaches the limitations of claim 1 as disclosed above. Bryngelsson teaches the specified operation scenario comprises at least route driving parameters and expected charging availability (Par.24 and 62).
Bryngelsson does not explicitly teach the specified optimization parameters comprise at least a lifetime of the plurality of battery cells and/or modules with respect to specified criteria; and an operation profile is derived to reduce a variability among the battery cells, with respect to the monitored operation.  
Yamasaki teaches specified optimization parameters comprise at least a lifetime of the plurality of battery cells and/or modules with respect to specified criteria (Par.54); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yamasaki in the system of Bryngelsson to have enabled the modules to be replaced at similar timings (Par.58) by reducing the variability in lifetimes of the battery modules.
Claim 12: Bryngelsson teaches the limitations of claim 1 as disclosed above. Bryngelsson does not explicitly teach comprising carrying out the monitoring of the battery cells group-wise, to reduce a number of measurements from O(n) to O(In) or less, n denoting a number of the battery cells.
Yamasaki teaches carrying out the monitoring of the battery cells group-wise (Par.54).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yamasaki in the system of Bryngelsson to have controlled the charging/discharging of a group of battery cells based on the groups parameters (Par.54-55).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bryngelsson et al. (2019/0366874) as applied to claim 1 above, and further in view of Nysen (2012/0187907).
Claims 4-6: Bryngelsson teaches the limitations of claim 1 as disclosed above. Bryngelsson does not explicitly teach associating a plurality of supplemental modules and circuits associated with corresponding battery modules, configuring the  configuring the supplemental modules and circuits to store the excessive charging energy for cells groups and/or modules.  
Nysen teaches associating a plurality of supplemental modules and circuits (48) associated with corresponding battery modules (40) (Fig.3), configuring the supplemental modules (48) to store excessive charging energy from the corresponding battery modules (40) (Par.66-68); configuring the supplemental modules and circuits (48) to store the excessive charging energy on a cell-by-cell basis, with elements of the supplementary modules (48) associated with each of the battery cells (12) (Par.66-68); configuring the supplemental modules and circuits (48) to store the excessive charging energy for cells groups and/or modules (Par.69).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Nysen in the system of Bryngelsson to have had efficiently balanced states of charge of a plurality of battery cells by shuttling power between the battery cells (Par.69).

Claim 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bryngelsson et al. (2019/0366874) as applied to claim 1 above, and further in view of Kim et al. (2010/0261043).
Claim 7: Bryngelsson teaches the limitations of claim 1 as disclosed above. Bryngelsson does not explicitly teach incorporating serially-connected supplementary cells in the battery modules to make the battery modules exceed their respective required capacities, to increase a cycling lifetime of the battery cells.  
Kim teaches incorporating serially-connected supplementary cells (backup cells) in battery modules to make the battery modules exceed their respective required capacities, to increase a cycling lifetime of the battery cells (Par.75-76).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kim in the system of Bryngelsson to have had prevented a decrease in a module lifetime by using a backup cell when a failure of a battery cell is detected (Par.75).
Claims 10-11: Bryngelsson teaches the limitations of claim 1 as disclosed above. Bryngelsson does not explicitly teach the battery cells are grouped into the battery modules according to monitored battery parameters to make a variability of the battery cells within the battery modules smaller than a variability between the battery modules, with the variability being derived with respect to the monitored battery parameters; comprising re-grouping the battery cells into battery modules upon changes in the specified operation scenario and/or the specified optimization parameters.
Kim teaches battery cells are grouped into the battery modules according to monitored battery parameters to make a variability of the battery cells within the battery modules smaller than a variability between the battery modules, with the variability being derived with respect to the monitored battery parameters (Par.75-76); comprising 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kim in the system of Bryngelsson to have had maximized battery-cell utilization by reconfiguring a module based on specified parameters (Par.76).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bryngelsson et al. (2019/0366874) as applied to claim 1 above, and further in view of Zeigner et al. (4,576,244).
Claim 8: Bryngelsson teaches the limitations of claim 1 as disclosed above. Bryngelsson teaches the battery cells are high-capacity cells (Par.8).
Bryngelsson does not explicitly teach and method further comprises connecting at least one low-capacity supplemental module in parallel to at least one deteriorated battery module, and configuring the at least one low- capacity supplemental module to provide, in combination with the at least one deteriorated battery module, the operation profile.  
Zeigner teaches connecting at least one low-capacity supplemental module (72) in parallel to at least one deteriorated battery module (78) (Fig.7), and configuring the at least one low-capacity supplemental module (72) to provide, in combination with the at least one deteriorated battery module (78), the operation profile (Col.6, Lines 14-17).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Zeigner in the system of Bryngelsson to .   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bryngelsson et al. (2019/0366874) and Gallegos et al. (2012/0105001).
Claim 13: Bryngelsson teaches a system comprising: a management module configured to derive an operation profile for battery modules (202) for a specified operation scenario and specified optimization parameters (Par.51), operating the battery modules (202) according to the derived operation profile (Par.51), and monitoring the operation of the battery modules (202) and adjusting the operation profile correspondingly (Par.52, When the SOC reaches a certain level the power is decreased.).  
Bryngelsson does not explicitly teach a plurality of battery cells, at least some of which being fast charging cells, configured to be chargeable at least at 5C, wherein the battery cells are arranged in battery modules, connected in parallel.
Gallegos teaches a plurality of battery cells, at least some of which being fast charging cells, configured to be chargeable at least at 5C (Par.136), wherein the battery cells are arranged in battery modules, connected in parallel (Par.132).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Gallegos in the system of Bryngelsson to have had a safer operation (Par.132); and fast charging rates (Par.136).

Claims 14-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bryngelsson et al. (2019/0366874) and Gallegos et al. (2012/0105001) as applied to claim 13 above, and further in view of Yamasaki et al. (2018/0241097).
Claims 14-15: Bryngelsson and Gallegos teach the limitations of claim 13 as disclosed above. Bryngelsson does not explicitly teach the monitoring module is configured to monitor module parameters and estimate expected module cycling lifetimes, and the management module is configured to balance module SOH as a specified optimization parameter, by adjusting any of charging currents, charging rates and/or charging times as components of the operation profile to balance a resulting cycling lifetimes of all the modules; the management module is further configured to increase the cycling lifetime of at least one deteriorated module by reducing the cycling lifetime of at least one other operable module, to balance the cycling lifetimes over all modules.
Yamasaki teaches monitoring battery module (10, 20, 30 and 40) parameters, estimating expected module cycling lifetimes, and balancing module SOH as a specified optimization parameter, by adjusting any of charging currents, charging rates and/or charging times as components of the operation profile to balance resulting cycling lifetimes of all the modules (10, 20, 30 and 40) (Par.54-58); increasing the cycling lifetime of at least one deteriorated module by reducing the cycling lifetime of at least one other operable module, to balance the cycling lifetimes over all modules (10, 20, 30 and 40) (Par.58).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yamasaki in the system of Bryngelsson 
Claim 22: Bryngelsson and Gallegos teach the limitations of claim 13 as disclosed above. Bryngelsson teaches the specified operation scenario comprises at least route driving parameters and expected charging availability (Par.24 and 62).
Bryngelsson does not explicitly teach the specified optimization parameters comprise at least a lifetime of the plurality of battery cells and/or modules with respect to specified criteria; and an operation profile is derived to reduce a variability among the battery cells, with respect to the monitored operation.  
Yamasaki teaches specified optimization parameters comprise at least a lifetime of the plurality of battery cells and/or modules with respect to specified criteria (Par.54); and the operation profile is derived to reduce a variability among the battery cells, with respect to the monitored operation (Par.54-58).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yamasaki in the system of Bryngelsson to have enabled the modules to be replaced at similar timings (Par.58) by reducing the variability in lifetimes of the battery modules.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bryngelsson et al. (2019/0366874) and Gallegos et al. (2012/0105001) as applied to claim 13 above, and further in view of Nysen (2012/0187907).
Claims 16-19: Bryngelsson and Gallegos teach the limitations of claim 13 as disclosed above. Bryngelsson does not explicitly teach comprising a plurality of 
Nysen teaches associating a plurality of supplemental modules and circuits (48) associated with corresponding battery modules (40) (Fig.3), configuring the supplemental modules (48) to store excessive charging energy from the corresponding battery modules (40) (Par.66-68); configuring the supplemental modules and circuits (48) to store the excessive charging energy on a cell-by-cell basis, with elements of the supplementary modules (48) associated with each of the battery cells (12) (Par.66-68); the elements of the supplementary modules (48) are capacitors (Par.66); configuring the supplemental modules and circuits (48) to store the excessive charging energy for cells groups and/or modules (Par.69).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Nysen in the system of Bryngelsson to have had efficiently balanced states of charge of a plurality of battery cells by shuttling power between the battery cells (Par.69).

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bryngelsson et al. (2019/0366874) and Gallegos et al. (2012/0105001)as applied to claim 13 above, and further in view of Kim et al. (2010/0261043).
Claim 20: Bryngelsson and Gallegos teach the limitations of claim 13 as disclosed above. Bryngelsson does not explicitly the battery modules comprise supplementary cells connected serially to the battery cells in the respective battery module, the supplementary cells making the battery modules exceed their respective required capacities, to increase a cycling lifetime of the battery cells.  
Kim teaches incorporating serially-connected supplementary cells (backup cells) in battery modules to make the battery modules exceed their respective required capacities, to increase a cycling lifetime of the battery cells (Par.75-76).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kim in the system of Bryngelsson to have had prevented a decrease in a module lifetime by using a backup cell when a failure of a battery cell is detected (Par.75).
Claim 23: Bryngelsson and Gallegos teach the limitations of claim 13 as disclosed above. Bryngelsson does not explicitly teach the battery cells are grouped into battery modules according to monitored battery parameters and to reduce intra-module cell variability with respect to inter-module cell variability, and the management module is further configured to re-group the battery cells into the battery modules upon changes in the specified operation scenario and/or the specified optimization parameters.
Kim teaches battery cells are grouped into the battery modules according to monitored battery parameters to make a variability of the battery cells within the battery 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kim in the system of Bryngelsson to have had maximized battery-cell utilization by reconfiguring a module based on specified parameters (Par.76).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bryngelsson et al. (2019/0366874) and Gallegos et al. (2012/0105001) as applied to claim 13 above, and further in view of Zeigner et al. (4,576,244).
Claim 21: Bryngelsson and Gallegos teach the limitations of claim 13 as disclosed above. Bryngelsson teaches the battery cells are high-capacity cells (Par.8).
Bryngelsson does not explicitly teach the system further comprises at least one low-capacity supplemental module connected in parallel to at least one deteriorated battery module, and configured to provide in combination the required operation profile.  
Zeigner teaches connecting at least one low-capacity supplemental module (72) in parallel to at least one deteriorated battery module (78) (Fig.7), and configuring the at least one low-capacity supplemental module (72) to provide, in combination with the at least one deteriorated battery module (78), the operation profile (Col.6, Lines 14-17).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 21, 2021